DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed February 7, 2019. Claims 1-20 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-20 are rejected under 35 U.S.C 103 as being unpatentable over goldman-shenhar et al, US 2016/0109701, in view of Chen et al. US 9,907,147, hereinafter referred to as goldman-shenhar and Chen, respectively.

Regarding claim 1, goldman-shenhar discloses a vehicular display control apparatus that controls virtual image display in a subject vehicle equipped with a head-up display that projects a display image on a projection member transmitting a front scenery to virtually display the display image visually recognizably by a user (See at least ¶ 4, “Within vehicles, HUDs can be used to project virtual images or vehicle parameter data in front of the vehicle windshield or surface so that the image is in or immediately adjacent to the operator's line of sight”), the vehicular display control apparatus comprising: 
indicating an internal condition of a tunnel (See at least ¶ 30, “The luminance conditions 30 represents information associated with lighting characteristics that would affect the display, such as brightness ( e.g., amount of background or foreground light) in and/or surrounding the vehicle. Adjustments in HUD image luminance can be made to account for changes in ambient lighting (e.g., reduced ambient light when entering a tunnel, increased ambient light when there exists a glare due to bright clouds)”), (See at least ¶ 82, “upon entering a tunnel, luminance of the output display 90 may dim and tunnel safety information may be indicated”); and 
an adjustment section executed by at least one processor that adjusts a brightness of the display image according to the tunnel internal information acquired by the information acquisition section at an entrance adjustment timing before an entrance of the tunnel (See at least ¶ 7, “Some HUDs automatically adjust a brightness level associated with the display, so projections are clearly visible in direct sunlight or at night. The ability to adjust brightness is typically based only on the existence of an ambient light sensor that is sensitive to diffuse light sources.”), (See at least ¶ 27, “The inputs 105 may include data perceived by sensors providing information about conditions internal to the vehicle and external to the vehicle... Environmental conditions external to the vehicle include, e.g., weather conditions 20, luminance conditions 30, chromaticity conditions 40, traffic conditions 50, and navigation conditions 60, among others. The system 100 may take into consideration the inputs 105 to adjust features on the output display 90 ultimately presented to the user.”), (The examiner notes that luminance condition is an external condition that can be received wireless by a navigational device just like weather conditions. Thus, it is known in the art to transmit these type of information to vehicles traveling a road segment it would be obvious to use this input to generate a brightness control adjustment in a HUD).
Goldman-shenhar fails to explicitly disclose an information acquisition section executed by at least one processor that acquires a tunnel internal information transmitted from outside of the subject vehicle by wireless communication.
However, Chen teaches an information acquisition section executed by at least one processor that acquires a tunnel internal information transmitted from outside of the subject vehicle by wireless communication (See at least Col 20, lines 4-49, “The CIE 88 2004 standard and most countries' tunnel lighting standards, define the tunnel lighting starts from threshold of the tunnel. It recommends high power luminaries in this zone: Lth=K*L20. L20 in the access zone is defined as the average of the luminance values measured in a conical field of view… The (two) sensors 226s gather the information of ambient light level and traffic flow then transfer data to control unit 105 or CMS 102. The control unit 105 or CMS 102 uses the sensing data to automatically control the tilt angle 290 (as shown in FIG. 2i-2k) and adjusts the brightness of light unit 206-0 and continuously monitors the sensor data”), (The examiner notes that as disclosed, tunnel lighting standard are known to keep tunnels with optimum visibility for drivers and it would be obvious to use this level of lighting information to adjust HUD brightness before entering a tunnel. This type of information can be included to standard navigational units just like any other information available while traveling a specific area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicular display control apparatus of Goldman-shenhar and include an information acquisition section executed by at least one processor that acquires a tunnel internal information transmitted from outside of the subject vehicle by wireless communication as taught by Chen because it would allow the system to detect ambient light level information in a tunnel to adjust brightness in a HUD.

Regarding claim 2, goldman-shenhar discloses the vehicular display control apparatus according to claim 1, wherein: the adjustment section adjusts the brightness of the display image according to at least the illuminance information among pieces of the tunnel internal information acquired by the information acquisition section at the entrance adjustment timing (See at least ¶ 7, “Some HUDs automatically adjust a brightness level associated with the display, so projections are clearly visible in direct sunlight or at night. The ability to adjust brightness is typically based only on the existence of an ambient light sensor that is sensitive to diffuse light sources.”), (See at least ¶ 27, “The inputs 105 may include data perceived by sensors providing information about conditions internal to the vehicle and external to the vehicle... Environmental conditions external to the vehicle include, e.g., weather conditions 20, luminance conditions 30, chromaticity conditions 40, traffic conditions 50, and navigation conditions 60, among others. The system 100 may take into consideration the inputs 105 to adjust features on the output display 90 ultimately presented to the user.”), (The examiner notes that luminance condition is an external condition that can be received wireless by a navigational device just like weather conditions. Thus, it is known in the art to transmit these type of information to vehicles traveling a road segment it would be obvious to use this input to generate a brightness control adjustment in a HUD).
Goldman-shenhar fails to explicitly disclose the information acquisition section acquires the tunnel internal information including illuminance information inside the tunnel.
However, Chen teaches the information acquisition section acquires the tunnel internal information including illuminance information inside the tunnel (See at least Col 20, lines 4-49, “The CIE 88 2004 standard and most countries' tunnel lighting standards, define the tunnel lighting starts from threshold of the tunnel. It recommends high power luminaries in this zone: Lth=K*L20. L20 in the access zone is defined as the average of the luminance values measured in a conical field of view… The (two) sensors 226s gather the information of ambient light level and traffic flow then transfer data to control unit 105 or CMS 102. The control unit 105 or CMS 102 uses the sensing data to automatically control the tilt angle 290 (as shown in FIG. 2i-2k) and adjusts the brightness of light unit 206-0 and continuously monitors the sensor data”), (The examiner notes that as disclosed, tunnel lighting standard are known to keep tunnels with optimum visibility for drivers and it would be obvious to use this level of lighting information to adjust HUD brightness before entering a tunnel. This type of information can be included to standard navigational units just like any other information available while traveling a specific area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicular display control apparatus of Goldman-shenhar and include the information acquisition section acquires the tunnel internal information including illuminance information inside the tunnel as taught by Chen because it would allow the system to detect ambient light level information in a tunnel to adjust brightness in a HUD.

Regarding claim 3, goldman-shenhar discloses the vehicular display control apparatus according to claim 1, wherein: the vehicular display control apparatus controls virtual image display in a first display area in which the display image is associated with a specific object in the front scenery and virtual image display in a second display area in which association is eliminated (See at least ¶ 56, “One or more output displays 90 are used to communicate
the adjusted feature to the user. For example, the output display 90 can be a HUD built into the vehicle or a HUD add-on system, projecting the display onto a glass combiner
mounted on the windshield”); and the adjustment section adjusts the brightness of the display image in the first display area at the entrance adjustment timing (See at least ¶ 7, “Some HUDs automatically adjust a brightness level associated with the display, so projections are clearly visible in direct sunlight or at night. The ability to adjust brightness is typically based only on the existence of an ambient light sensor that is sensitive to diffuse light sources.”).

Regarding claim 4, goldman-shenhar discloses the vehicular display control apparatus according to claim 1, wherein: the adjustment section adjusts the brightness of the display image according to the tunnel external information acquired by the information acquisition section at an exit adjustment timing before an exit of the tunnel (See at least ¶ 7, “Some HUDs automatically adjust a brightness level associated with the display, so projections are clearly visible in direct sunlight or at night. The ability to adjust brightness is typically based only on the existence of an ambient light sensor that is sensitive to diffuse light sources.”), (See at least ¶ 27, “The inputs 105 may include data perceived by sensors providing information about conditions internal to the vehicle and external to the vehicle... Environmental conditions external to the vehicle include, e.g., weather conditions 20, luminance conditions 30, chromaticity conditions 40, traffic conditions 50, and navigation conditions 60, among others. The system 100 may take into consideration the inputs 105 to adjust features on the output display 90 ultimately presented to the user.”), (The examiner notes that luminance condition is an external condition that can be received wireless by a navigational device just like weather conditions. Thus, it is known in the art to transmit these type of information to vehicles traveling a road segment it would be obvious to use this input to generate a brightness control adjustment in a HUD).
Goldman-shenhar fails to explicitly disclose the information acquisition section acquires a tunnel external information transmitted from the outside of the subject vehicle by wireless communication and indicating an external condition of the tunnel.
However, Chen teaches the information acquisition section acquires a tunnel external information transmitted from the outside of the subject vehicle by wireless communication and indicating an external condition of the tunnel (See at least Col 20, lines 4-49, “The CIE 88 2004 standard and most countries' tunnel lighting standards, define the tunnel lighting starts from threshold of the tunnel. It recommends high power luminaries in this zone: Lth=K*L20. L20 in the access zone is defined as the average of the luminance values measured in a conical field of view… The (two) sensors 226s gather the information of ambient light level and traffic flow then transfer data to control unit 105 or CMS 102. The control unit 105 or CMS 102 uses the sensing data to automatically control the tilt angle 290 (as shown in FIG. 2i-2k) and adjusts the brightness of light unit 206-0 and continuously monitors the sensor data”), (The examiner notes that as disclosed, tunnel lighting standard are known to keep tunnels with optimum visibility for drivers and it would be obvious to use this level of lighting information to adjust HUD brightness before entering a tunnel. This type of information can be included to standard navigational units just like any other information available while traveling a specific area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicular display control apparatus of Goldman-shenhar and include the information acquisition section acquires the tunnel internal information including illuminance information inside the tunnel as taught by Chen because it would allow the system to detect ambient light level information in a tunnel to adjust brightness in a HUD.

Regarding claim 5, goldman-shenhar discloses the vehicular display control apparatus according to claim 4, wherein: the information acquisition section acquires the tunnel external information including illuminance information outside the tunnel; and the adjustment section adjusts the brightness of the display image according to at least the illuminance information (See at least ¶ 7, “Some HUDs automatically adjust a brightness level associated with the display, so projections are clearly visible in direct sunlight or at night. The ability to adjust brightness is typically based only on the existence of an ambient light sensor that is sensitive to diffuse light sources.”), (See at least ¶ 27, “The inputs 105 may include data perceived by sensors providing information about conditions internal to the vehicle and external to the vehicle... Environmental conditions external to the vehicle include, e.g., weather conditions 20, luminance conditions 30, chromaticity conditions 40, traffic conditions 50, and navigation conditions 60, among others. The system 100 may take into consideration the inputs 105 to adjust features on the output display 90 ultimately presented to the user.”), (The examiner notes that luminance condition is an external condition that can be received wireless by a navigational device just like weather conditions. Thus, it is known in the art to transmit these type of information to vehicles traveling a road segment it would be obvious to use this input to generate a brightness control adjustment in a HUD).
 
Regarding claim 6, goldman-shenhar discloses a vehicular display control apparatus that controls virtual image display in a subject vehicle equipped with a head-up display that projects a display image on a projection member transmitting a front scenery to virtually display the display image visually recognizably by a user (See at least ¶ 4, “Within vehicles, HUDs can be used to project virtual images or vehicle parameter data in front of the vehicle windshield or surface so that the image is in or immediately adjacent to the operator's line of sight”), the vehicular display control apparatus comprising: 
(See at least ¶ 7, “Some HUDs automatically adjust a brightness level associated with the display, so projections are clearly visible in direct sunlight or at night. The ability to adjust brightness is typically based only on the existence of an ambient light sensor that is sensitive to diffuse light sources.”), (See at least ¶ 27, “The inputs 105 may include data perceived by sensors providing information about conditions internal to the vehicle and external to the vehicle... Environmental conditions external to the vehicle include, e.g., weather conditions 20, luminance conditions 30, chromaticity conditions 40, traffic conditions 50, and navigation conditions 60, among others. The system 100 may take into consideration the inputs 105 to adjust features on the output display 90 ultimately presented to the user.”), (The examiner notes that luminance condition is an external condition that can be received wireless by a navigational device just like weather conditions. Thus, it is known in the art to transmit these type of information to vehicles traveling a road segment it would be obvious to use this input to generate a brightness control adjustment in a HUD), wherein: 
the information acquisition section acquires the tunnel external information including illuminance information outside the tunnel (See at least ¶ 11, “based on context, e.g., driver attributes (e.g., height), driver state, external environment, vehicle state. The systems can, e.g., adjust how information is displayed on the basis of attributes of the HUD background image, such as chromaticity, luminance. Output, or output feature characteristics for adjustment include, e.g., display brightness, texture, contrast, coloring, or light-quality related characteristics, size, and positioning or location within a display area, for example”), (See at least ¶ 27, “The inputs 105 may include data perceived by sensors providing information about conditions internal to the vehicle and external to the vehicle…Environmental conditions external to the vehicle include, e.g., weather conditions 20, luminance conditions 30, chromaticity conditions 40, traffic conditions 50, and navigation conditions 60, among others”), (The examiner notes that is known and conventional in the art to obtain wirelessly external information of the environment including illuminance information); and 
the adjustment section adjusts the brightness of the display image according to at least the illuminance information among pieces of the tunnel external information acquired by the information acquisition section at the exit adjustment timing (See at least ¶ 27, “Environmental conditions external to the vehicle include, e.g., weather conditions 20, luminance conditions 30, chromaticity conditions 40, traffic conditions 50, and navigation conditions 60, among others. The system 100 may take into consideration the inputs 105 to adjust features on the output display 90 ultimately presented to the user”), (The examiner notes that is known and conventional in the art to obtain wirelessly external information of the environment including illuminance information).
Goldman-shenhar fails to explicitly disclose an information acquisition section executed by at least one processor that acquires a tunnel external information transmitted from outside of the subject vehicle by wireless communication and indicating an external condition of a tunnel.
However, Chen teaches an information acquisition section executed by at least one processor that acquires a tunnel external information transmitted from outside of the subject vehicle by wireless communication and indicating an external condition of a tunnel (See at least Col 20, lines 4-49, “The CIE 88 2004 standard and most countries' tunnel lighting standards, define the tunnel lighting starts from threshold of the tunnel. It recommends high power luminaries in this zone: Lth=K*L20. L20 in the access zone is defined as the average of the luminance values measured in a conical field of view… The (two) sensors 226s gather the information of ambient light level and traffic flow then transfer data to control unit 105 or CMS 102. The control unit 105 or CMS 102 uses the sensing data to automatically control the tilt angle 290 (as shown in FIG. 2i-2k) and adjusts the brightness of light unit 206-0 and continuously monitors the sensor data”), (The examiner notes that as disclosed, tunnel lighting standard are known to keep tunnels with optimum visibility for drivers and it would be obvious to use this level of lighting information to adjust HUD brightness before entering a tunnel. This type of information can be included to standard navigational units just like any other information available while traveling a specific area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicular display control apparatus of Goldman-shenhar and include an information acquisition section executed by at least one processor that acquires a tunnel external information transmitted from outside of the subject vehicle by wireless communication and indicating an external condition of a tunnel as taught by Chen because it would allow the system to detect ambient light level information in a tunnel to adjust brightness in a HUD.

Regarding claim 7, goldman-shenhar discloses the vehicular display control apparatus according to claim 4, wherein: the vehicular display control apparatus controls virtual image display in a first display area in which the display image is associated with a specific object in the front scenery and virtual image display in a second display area in which association is eliminated (See at least ¶ 56, “One or more output displays 90 are used to communicate
the adjusted feature to the user. For example, the output display 90 can be a HUD built into the vehicle or a HUD add-on system, projecting the display onto a glass combiner
mounted on the windshield”); and the adjustment section adjusts the brightness of the display image in the first display area at the exit adjustment timing (See at least ¶ 7, “Some HUDs automatically adjust a brightness level associated with the display, so projections are clearly visible in direct sunlight or at night. The ability to adjust brightness is typically based only on the existence of an ambient light sensor that is sensitive to diffuse light sources.”).

Regarding claim 8, goldman-shenhar discloses a vehicular display control apparatus that controls virtual image display in a subject vehicle equipped with a head-up display that projects a display image on a projection member transmitting a front scenery to virtually display the display image visually recognizably by a user (See at least ¶ 4, “Within vehicles, HUDs can be used to project virtual images or vehicle parameter data in front of the vehicle windshield or surface so that the image is in or immediately adjacent to the operator's line of sight”), the vehicular display control apparatus comprising: 
an adjustment section executed by at least one processor that adjusts a brightness of the display image according to the tunnel external information acquired by the information acquisition section at an exit adjustment timing before an exit of the tunnel (See at least ¶ 7, “Some HUDs automatically adjust a brightness level associated with the display, so projections are clearly visible in direct sunlight or at night. The ability to adjust brightness is typically based only on the existence of an ambient light sensor that is sensitive to diffuse light sources.”), (See at least ¶ 27, “The inputs 105 may include data perceived by sensors providing information about conditions internal to the vehicle and external to the vehicle... Environmental conditions external to the vehicle include, e.g., weather conditions 20, luminance conditions 30, chromaticity conditions 40, traffic conditions 50, and navigation conditions 60, among others. The system 100 may take into consideration the inputs 105 to adjust features on the output display 90 ultimately presented to the user.”), (The examiner notes that luminance condition is an external condition that can be received wireless by a navigational device just like weather conditions. Thus, it is known in the art to transmit these type of information to vehicles traveling a road segment it would be obvious to use this input to generate a brightness control adjustment in a HUD), wherein: 
the vehicular display control apparatus controls virtual image display in a first display area in which the display image is associated with a specific object in the front scenery and virtual image display in a second display area in which association is eliminated (See at least ¶ 56, “One or more output displays 90 are used to communicate the adjusted feature to the user. For example, the output display 90 can be a HUD built into the vehicle or a HUD add-on system, projecting the display onto a glass combiner mounted on the windshield”); and 
the adjustment section adjusts the brightness of the display image in the first display area at the exit adjustment timing (See at least ¶ 7, “Some HUDs automatically adjust a brightness level associated with the display, so projections are clearly visible in direct sunlight or at night. The ability to adjust brightness is typically based only on the existence of an ambient light sensor that is sensitive to diffuse light sources.”).
Goldman-shenhar fails to explicitly disclose an information acquisition section executed by at least one processor that acquires a tunnel external information transmitted from outside of the subject vehicle by wireless communication and indicating an external condition of a tunnel.
(See at least Col 20, lines 4-49, “The CIE 88 2004 standard and most countries' tunnel lighting standards, define the tunnel lighting starts from threshold of the tunnel. It recommends high power luminaries in this zone: Lth=K*L20. L20 in the access zone is defined as the average of the luminance values measured in a conical field of view… The (two) sensors 226s gather the information of ambient light level and traffic flow then transfer data to control unit 105 or CMS 102. The control unit 105 or CMS 102 uses the sensing data to automatically control the tilt angle 290 (as shown in FIG. 2i-2k) and adjusts the brightness of light unit 206-0 and continuously monitors the sensor data”), (The examiner notes that as disclosed, tunnel lighting standard are known to keep tunnels with optimum visibility for drivers and it would be obvious to use this level of lighting information to adjust HUD brightness before entering a tunnel. This type of information can be included to standard navigational units just like any other information available while traveling a specific area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicular display control apparatus of Goldman-shenhar and include an information acquisition section executed by at least one processor that acquires a tunnel external information transmitted from outside of the subject vehicle by wireless communication and indicating an external condition of a tunnel as taught by Chen because it would allow the system to detect ambient light level information in a tunnel to adjust brightness in a HUD.

Regarding claim 9, goldman-shenhar discloses the vehicular display control apparatus according to claim 4, wherein: the information acquisition section acquires the tunnel external information including meteorological information outside the tunnel; and the adjustment section adjusts the brightness of the display image according to at least the metrological information among pieces of the tunnel external information acquired by the information acquisition section at the exit adjustment timing(See at least ¶ 27, “The inputs 105 may include data perceived by sensors providing information about conditions internal to the vehicle and external to the vehicle... Environmental conditions external to the vehicle include, e.g., weather conditions 20, luminance conditions 30, chromaticity conditions 40, traffic conditions 50, and navigation conditions 60, among others. The system 100 may take into consideration the inputs 105 to adjust features on the output display 90 ultimately presented to the user.”), (The examiner notes that luminance condition is an external condition that can be received wireless by a navigational device just like weather conditions. Thus, it is known in the art to transmit these type of information to vehicles traveling a road segment it would be obvious to use this input to generate a brightness control adjustment in a HUD).

Regarding claim 10, goldman-shenhar discloses a vehicular display control apparatus that controls virtual image display in a subject vehicle equipped with a head-up display that projects a display image on a projection member transmitting a front scenery to virtually display the display image visually recognizably by a user (See at least ¶ 4, “Within vehicles, HUDs can be used to project virtual images or vehicle parameter data in front of the vehicle windshield or surface so that the image is in or immediately adjacent to the operator's line of sight”), the vehicular display control apparatus comprising: 
(See at least ¶ 7, “Some HUDs automatically adjust a brightness level associated with the display, so projections are clearly visible in direct sunlight or at night. The ability to adjust brightness is typically based only on the existence of an ambient light sensor that is sensitive to diffuse light sources.”), (See at least ¶ 27, “The inputs 105 may include data perceived by sensors providing information about conditions internal to the vehicle and external to the vehicle... Environmental conditions external to the vehicle include, e.g., weather conditions 20, luminance conditions 30, chromaticity conditions 40, traffic conditions 50, and navigation conditions 60, among others. The system 100 may take into consideration the inputs 105 to adjust features on the output display 90 ultimately presented to the user.”), (The examiner notes that luminance condition is an external condition that can be received wireless by a navigational device just like weather conditions. Thus, it is known in the art to transmit these type of information to vehicles traveling a road segment it would be obvious to use this input to generate a brightness control adjustment in a HUD).
Goldman-shenhar fails to explicitly disclose an information acquisition section executed by at least one processor that acquires a tunnel internal and external information transmitted from outside of the subject vehicle by wireless communication and indicating internal and external conditions of a tunnel.
However, Chen teaches an information acquisition section executed by at least one processor that acquires a tunnel internal and external information transmitted from outside of the (See at least Col 20, lines 4-49, “The CIE 88 2004 standard and most countries' tunnel lighting standards, define the tunnel lighting starts from threshold of the tunnel. It recommends high power luminaries in this zone: Lth=K*L20. L20 in the access zone is defined as the average of the luminance values measured in a conical field of view… The (two) sensors 226s gather the information of ambient light level and traffic flow then transfer data to control unit 105 or CMS 102. The control unit 105 or CMS 102 uses the sensing data to automatically control the tilt angle 290 (as shown in FIG. 2i-2k) and adjusts the brightness of light unit 206-0 and continuously monitors the sensor data”), (The examiner notes that as disclosed, tunnel lighting standard are known to keep tunnels with optimum visibility for drivers and it would be obvious to use this level of lighting information to adjust HUD brightness before entering a tunnel. This type of information can be included to standard navigational units just like any other information available while traveling a specific area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicular display control apparatus of Goldman-shenhar and include an information acquisition section executed by at least one processor that acquires a tunnel internal and external information transmitted from outside of the subject vehicle by wireless communication and indicating internal and external conditions of a tunnel as taught by Chen because it would allow the system to detect ambient light level information in a tunnel to adjust brightness in a HUD.

Regarding claim 11, goldman-shenhar discloses the vehicular display control apparatus according to claim 10, wherein: the limitation section limits the provision information inside the (See at least ¶ 27, “The inputs 105 may include data perceived by sensors providing information about conditions internal to the vehicle and external to the vehicle... Environmental conditions external to the vehicle include, e.g., weather conditions 20, luminance conditions 30, chromaticity conditions 40, traffic conditions 50, and navigation conditions 60, among others. The system 100 may take into consideration the inputs 105 to adjust features on the output display 90 ultimately presented to the user.”), (The examiner notes that luminance condition is an external condition that can be received wireless by a navigational device just like weather conditions. Thus, it is known in the art to transmit these type of information to vehicles traveling a road segment it would be obvious to use this input to generate a brightness control adjustment in a HUD).

Regarding claim 12, goldman-shenhar discloses the vehicular display control apparatus according to claim 10, wherein: the limitation section starts a limitation to the tunnel internal information from an entrance limitation timing before an entrance of the tunnel (See at least ¶ 27, “The inputs 105 may include data perceived by sensors providing information about conditions internal to the vehicle and external to the vehicle... Environmental conditions external to the vehicle include, e.g., weather conditions 20, luminance conditions 30, chromaticity conditions 40, traffic conditions 50, and navigation conditions 60, among others. The system 100 may take into consideration the inputs 105 to adjust features on the output display 90 ultimately presented to the user.”), (The examiner notes that luminance condition is an external condition that can be received wireless by a navigational device just like weather conditions. Thus, it is known in the art to transmit these type of information to vehicles traveling a road segment it would be obvious to use this input to generate a brightness control adjustment in a HUD).

Regarding claim 13, goldman-shenhar discloses the vehicular display control apparatus according to claim 10, wherein: the limitation section limits a display color of the display image inside the tunnel, the display image representing the tunnel internal information (See at least ¶ 82, “the set of code instructions executed by the controller 200 may produce the adjusted
feature based on the luminance conditions 30. For example, upon entering a tunnel, luminance of the output display 90 may dim and tunnel safety information may be indicated.
Safety information such as, appropriate distance for following a vehicle ahead, no horn sounding, and no lane changes may be adjusted within the system 100 and displayed as indicators on the output display”).

Regarding claim 14, goldman-shenhar discloses the vehicular display control apparatus according to claim 10, wherein: the limitation section limits a display range of the display image inside the tunnel, the display image representing the tunnel internal information (See at least ¶ 82, “the set of code instructions executed by the controller 200 may produce the adjusted
feature based on the luminance conditions 30. For example, upon entering a tunnel, luminance of the output display 90 may dim and tunnel safety information may be indicated.
Safety information such as, appropriate distance for following a vehicle ahead, no horn sounding, and no lane changes may be adjusted within the system 100 and displayed as indicators on the output display”).

Regarding claim 15, goldman-shenhar discloses the vehicular display control apparatus according to claim 10, wherein: the limitation section limits a display amount of the display image inside the tunnel, the display image representing the tunnel internal information (See at least ¶ 10, “It is an objective of the present technology to create customized projections to the user based on changing environmental conditions and user behavior conditions. User attributes ( e.g., height or eye level), prior user actions and preferences of the user are considered in customizing the display. Customized projections can thus create an experience
that is appropriate for environmental conditions and personalized for the user within the vehicle based on previous user interaction with the vehicle”).

Regarding claim 16, goldman-shenhar discloses the vehicular display control apparatus according to claim 10, wherein: the vehicular display control apparatus controls virtual image display in a first display area in which the display image is associated with a specific object in the front scenery and virtual image display in a second display area in which an association with the specific object is eliminated; and the limitation section limits the provision information in the first display area to the tunnel internal information inside the tunnel (See at least ¶ 56, “One or more output displays 90 are used to communicate the adjusted feature to the user. For example, the output display 90 can be a HUD built into the vehicle or a HUD add-on system, projecting the display onto a glass combiner mounted on the windshield”).

Regarding claim 17, goldman-shenhar discloses the vehicular display control apparatus according to claim 10, wherein: the limitation section limits the provision information to tunnel external information that indicates an external condition of the tunnel among pieces of the tunnel (See at least ¶ 7, “Some HUDs automatically adjust a brightness level associated with the display, so projections are clearly visible in direct sunlight or at night. The ability to adjust brightness is typically based only on the existence of an ambient light sensor that is sensitive to diffuse light sources.”), (See at least ¶ 27, “The inputs 105 may include data perceived by sensors providing information about conditions internal to the vehicle and external to the vehicle... Environmental conditions external to the vehicle include, e.g., weather conditions 20, luminance conditions 30, chromaticity conditions 40, traffic conditions 50, and navigation conditions 60, among others. The system 100 may take into consideration the inputs 105 to adjust features on the output display 90 ultimately presented to the user.”), (The examiner notes that luminance condition is an external condition that can be received wireless by a navigational device just like weather conditions. Thus, it is known in the art to transmit these type of information to vehicles traveling a road segment it would be obvious to use this input to generate a brightness control adjustment in a HUD).
Goldman-shenhar fails to explicitly disclose external information acquired by the information acquisition section at an exit limitation timing before an exit of the tunnel.
However, Chen teaches external information acquired by the information acquisition section at an exit limitation timing before an exit of the tunnel (See at least Col 20, lines 4-49, “The CIE 88 2004 standard and most countries' tunnel lighting standards, define the tunnel lighting starts from threshold of the tunnel. It recommends high power luminaries in this zone: Lth=K*L20. L20 in the access zone is defined as the average of the luminance values measured in a conical field of view… The (two) sensors 226s gather the information of ambient light level and traffic flow then transfer data to control unit 105 or CMS 102. The control unit 105 or CMS 102 uses the sensing data to automatically control the tilt angle 290 (as shown in FIG. 2i-2k) and adjusts the brightness of light unit 206-0 and continuously monitors the sensor data”), (The examiner notes that as disclosed, tunnel lighting standard are known to keep tunnels with optimum visibility for drivers and it would be obvious to use this level of lighting information to adjust HUD brightness before entering a tunnel. This type of information can be included to standard navigational units just like any other information available while traveling a specific area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicular display control apparatus of Goldman-shenhar and include external information acquired by the information acquisition section at an exit limitation timing before an exit of the tunnel as taught by Chen because it would allow the system to detect ambient light level information in a tunnel to adjust brightness in a HUD.

Regarding claim 18, goldman-shenhar discloses the vehicular display control apparatus according to claim 17, wherein: the limitation section limits the provision information to the tunnel external information necessary for driving of the subject vehicle by the user at the exit limitation timing (See at least ¶ 27, “The inputs 105 may include data perceived by sensors providing information about conditions internal to the vehicle and external to the vehicle... Environmental conditions external to the vehicle include, e.g., weather conditions 20, luminance conditions 30, chromaticity conditions 40, traffic conditions 50, and navigation conditions 60, among others. The system 100 may take into consideration the inputs 105 to adjust features on the output display 90 ultimately presented to the user.”), (The examiner notes that luminance condition is an external condition that can be received wireless by a navigational device just like weather conditions. Thus, it is known in the art to transmit these type of information to vehicles traveling a road segment it would be obvious to use this input to generate a brightness control adjustment in a HUD).

Regarding claim 19, goldman-shenhar discloses the vehicular display control apparatus according to claim 17, wherein: the vehicular display control apparatus controls virtual image display in a first display area in which the display image is associated with a specific object in the front scenery and virtual image display in a second display area in which an association with the specific object is eliminated (See at least ¶ 56, “One or more output displays 90 are used to communicate the adjusted feature to the user. For example, the output display 90 can be a HUD built into the vehicle or a HUD add-on system, projecting the display onto a glass combiner mounted on the windshield”); and the limitation section limits the provision information in the first display area to the tunnel external information at the exit limitation timing (See at least ¶ 7, “Some HUDs automatically adjust a brightness level associated with the display, so projections are clearly visible in direct sunlight or at night. The ability to adjust brightness is typically based only on the existence of an ambient light sensor that is sensitive to diffuse light sources.”).

Regarding claim 20, goldman-shenhar discloses a vehicle driving assistance system that assists driving of a subject vehicle (See at least ¶ 12, “the processor to perform operations for providing assistance to a vehicle user”), the vehicle driving assistance system comprising: the vehicular display control apparatus according to claim 1; and the head-up display (See at least ¶ 4, “Within vehicles, HUDs can be used to project virtual images or vehicle parameter data in front of the vehicle windshield or surface so that the image is in or immediately adjacent to the operator's line of sight”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665